Whitfield, J.
Aiken was convicted of the statutory offense of burning a building which was insured against loss or damage by fire with intent to injure the insurer, and Seymour was convicted of being an accessory thereto. On writ of error taken by both defendants below, errors are assigned on questions of procedure, on the admission of evidence and on charges given and refused. Counsel for the plaintiffs in error states in his brief that “if the evidence was properly admitted by the court, it was abundant to sustain the conviction.”
The court permitted an insurance agent to testify that a policy of insurance was issued upon the property destroyed by fire, and to matters with reference to such policy. As this was not an action on the policy by the parties, thereto, but a criminal prosecution by the State, and as the defendants were the insured who were entitled to the policy, and could not be required to produce it or any evidence that would .tend to criminate them, it was *135not error to permit the insurance agent who issued the policy to testify from his records as to matters within his province and knowledge relative to the issuance and existence of the policy on the building when it was burned. See Camp v. State, 58 Fla. 12.
Errors if any committed in giving or refusing charges, and in rulings on the admissibility of - testimony and other matters of procedure, did not affect any fundamental rights of the defendants, and it appears from the whole record that if technical errors were committed they were not prejudicial to the defendants, the eyidence of guilt being ample and positive. Gee v. State, 61 Fla. 22, 54 South. Rep. 458; Bell v. State and Rhodes v. State, decided at the last term.
The judgment is affirmed.
Shackleford, C. J., and Taylor and Hocker, J. J., concur.